Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered March 24th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The claimed invention meets the requirements of patent eligible subject matter as defined under 35 U.S.C. §101 for at least the reasons that the claimed invention supports the presence of a practical application through the inclusion of features that define particular machine as defined under MPEP 2106.05(b).
Additionally the prior art of record when considered alone or in combination does not fair teach or suggest the arrangement of elements as particularly claimed including the use of a device or computer readable media that acts responsive to a scanner reading a machine readable code to selectively forward a signal representing the machine readable code to a point-of-sale register or alternatively a server via an electronic communication network when considered in view of the remaining claim limitations co-presented therewith.

The next closest prior art Ekisheva et al (US 2009/0221343) teaches a method and system for conducting a lottery game as a function of a player's purchase at a retail establishment wherein  responsive to a the purchase of a good at a retail establishment the customer is invited to place  wager related to the purchase price of the goods and contains a network connection to a gaming authority central computer.  The prior art Ekisheva however does not include the claimed features relating to selectively and alternative forward a signal from the barcode scanner to a point of sale system or a remote server as claimed.
Finally the prior art reference of Gilmore et al (US 7,621,810) teaches a system and method for selling lottery game tickets through a point of sale system that while utilizing a scanner to reader UPC, does not include the claimed features relating to selectively and alternative forward a signal from the barcode scanner to a point of sale system or a remote server as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715  

                                                                                                                                                                                                      /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715